Citation Nr: 0420095	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for bilateral bunions.

3.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected hiatal hernia with 
gastroesophageal reflux. 

4.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971 and from January 1991 to April 1991, including service 
in the Southwest Asia theater of operations from February to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO).  

The veteran appealed from a July 2000 RO rating decision in 
which the RO increased the assigned rating for hypertension 
from 10 percent to 20 percent, and also denied claims for 
service connection for bunions, esophagitis, and for fatigue 
syndrome.  The veteran appealed those determinations.  
Subsequently, in a May 2001 rating decision, the RO granted 
service connection for small hiatal hernia with 
gastroesophageal reflux (claimed as esophagitis) and assigned 
that disorder a 10 percent evaluation.  The veteran appealed 
that decision as to the assigned rating.  The veteran 
perfected his appeal as to all four issues.  

Since the increased rating assigned for hypertension did not 
constitute a full grant of the benefit sought, the increased 
rating issue regarding that disability remains in appellate 
status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claim for service connection for bilateral bunions is 
addressed in the REMAND portion of this decision.





FINDINGS OF FACT

1.  Chronic fatigue syndrome is not currently diagnosed, and 
a chronic disability manifested by fatigue (apart from 
service-connected heart disease), is not shown.

2.  The veteran's hiatal hernia with gastroesophageal reflux 
is manifested by recurring heartburn and acid reflux that is 
controlled with medication. There is no evidence of loss of 
weight.  

3.  The veteran's hypertensive cardiovascular disease is 
manifested by diastolic blood pressures predominately less 
than 110, METS on stress test of 8.4, and evidence of cardiac 
hypertrophy; and no evidence has been presented of congestive 
heart failure, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, or a workload of greater than 3 
METs but not greater than 5 METs, resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  Claimed chronic fatigue syndrome, or an undiagnosed 
illness manifested by fatigue, was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

2.  The criteria for a higher rating than 10 percent for 
hiatal hernia with gastroesophageal reflux have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 7346 (2003).

3.  Hypertensive cardiovascular disease is 30 percent 
disabling according to applicable schedular criteria. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Codes 7007, 7101 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in March 2001 and August 
2003.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain, and to send any evidence in his possession relevant 
to the claims.  He has also been informed of what evidence 
was needed to substantiate his claims for service connection 
and higher rating.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately 
identified by the appellant in support of his claims.  The RO 
provided the notice after the RO's July 2000 rating decision.  
The timing of that notice did not prejudice the claims in any 
way because the claims were subsequently readjudicated by the 
RO and the Board on the merits of the claim.
 
II.  Entitlement to Service Connection for Chronic Fatigue 
Syndrome 

A.  Factual Background

Service medical records from the veteran's two periods of 
active service, from March 1968 to April 1971 and from 
January to April 1991, do not reflect complaints, treatment 
or diagnoses regarding fatigue.  The separation examination 
in April 1971 showed no pertinent abnormality.

The veteran testified at a hearing in October 2001.  His 
testimony did not address chronic fatigue.

The reports of VA examinations in December 1993 (general), 
January 1994 (spine), February 2000 (hypertension), April 
2001 (hiatal hernia), May 2002 (general), October 2002 
(mental disorders) and September 2003 (hiatal hernia and 
heart) show that the veteran's complaints did not include 
chronic fatigue, and that no pertinent abnormality was found.

There are various VA medical records dated from 1994 through 
April 2002 reflecting treatment for different medical 
conditions and disorders; and various private medical records 
reflecting treatment from 1999 through September 2003 for 
different medical conditions and disorders.  Fatigue appears 
as a symptom on a February 2002 clinic visit "review of 
systems."

B.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Under 38 C.F.R. § 4.88a(a), for VA purposes, the diagnosis of 
chronic fatigue syndrome (CFS) requires: (1) new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; and (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, (x) sleep disturbance.

38 U.S.C.A. § 1117 (West 2002) provides for the enactment of 
regulations for compensation for disabilities occurring in 
Persian Gulf veterans.  Its implementing regulation, 38 
C.F.R. § 3.317, provides that VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has not had the opportunity of 
reviewing the new legislation in connection with the claim on 
appeal.  However, the Board finds that failure to consider 
the revisions does not have an adverse impact on the 
veteran's claim and the Board's decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim. See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  There 
is no diagnosis or competent evidence otherwise to show that 
the veteran currently has a chronic fatigue syndrome.  None 
of the competent medical evidence of record reflects 
treatment or diagnosis of a chronic fatigue disorder.  
Fatigue has not been a recurring subject of medical 
attention.  It has been attributed to the service-connected 
hypertensive heart disease, and to that extent may not be 
separately rated.  Thus, the presumption of service 
connection afforded by 38 U.S.C.A.§ 1117 is not available.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Accordingly, the Board finds that service connection is not 
warranted for chronic fatigue syndrome or an undiagnosed 
illness manifested by fatigue, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III.  Evaluation of Service-Connected Disabilities

A.  Factual Background

VA medical records show that the veteran was seen for high 
blood pressure in February and August 1999, when his blood 
pressure was recorded as 170/96 and 170/90, respectively.  In 
November 1999, his blood pressure was 170/100.  In January 
2000, his blood pressure was 160/90.

A February 2000 VA medical certificate shows that the 
veteran's blood pressure was recorded as 176/103.  A VA 
consultation sheet in February 2000 records blood pressure as 
200/120 and 205/110.

During a February-March 2000 VA examination for hypertension, 
the veteran complained of chest pain at rest or with effort, 
and of shortness of breath and paroxysmal nocturnal dyspnea.  
His weight was 207 pounds.  Blood pressure was recorded as 
200/120, 205/110, and 210/115.  An EKG performed was normal.  
The examiner noted that a stress test was negative for 
ischemia with 10 mets achieved.  An echocardiogram showed 
concentric left ventricular hypertrophy, overall left 
ventricular contractility normal and ejection fraction of 
60%, abnormal LV compliance.  The cardiovascular stress test 
showed a MET level of 10, and a peak stress blood pressure of 
240/90.  The test was terminated due to severe hypertension.  
The examiner noted that the veteran exhibited good functional 
capacity for his age.  The impression was that the stress 
test was negative for ECG evidence of inducible ischemia at 
high levels of myocardial stress.  The veteran demonstrated a 
hypertensive response to stress and had no chest discomfort 
during the test.  After these examinations, the report 
contains diagnoses of hypertensive heart disease, and 
concentric LVH (left ventricular hypertrophy), by 
echocardiogram.

VA progress notes show that the veteran was seen in March 
2001 for his high blood pressure, and that at that time his 
blood pressure was 140/90.  The assessment was borderline 
high blood pressure.

During an April 2001 VA examination for esophagus and hiatal 
hernia, the veteran complained of having heartburn, pyrosis 
and reflux of acid content, specially during the night.  He 
complained of dysphagia for solids and liquids that had 
worsened in the last year.  He complained of pyrosis and 
epigastric pain.  He denied having hematemesis or melena.  He 
complained of reflux and regurgitation of acid content.  He 
complained of nausea but denied vomiting.  He was currently 
not under treatment.  On examination, the veteran weighed 215 
pounds, appeared well nourished, and well developed and in no 
apparent acute distress.  Examination of the abdomen revealed 
normal peristalsis, soft and depressible, and tenderness to 
palpation at the epigastric area.  The extremities showed no 
edema, or cyanosis, and the veteran was in an adequate 
general state of health, without evidence of anemia.  The 
examiner indicated that the veteran was in an adequate 
nutritional status and no weight changes were reported.  The 
report contains diagnoses of small hiatal hernia with 
gastroesophageal reflux, and active gastric ulcer.  The 
examiner remarked that esophagitis is a chronic condition 
related to hiatal hernia; and that active gastric ulcer is a 
different condition not related with the veteran's 
esophagitis.  An associated report of upper GI and Barium 
swallow contains an impression of sliding hiatal hernia with 
free gastroesophageal reflux; thickened antral mucosa with 
small active ulcer crater.

Private treatment records record a blood pressure reading of 
130/90 in March and June 2001. 

VA progress note shows that the veteran was seen for high 
blood pressure complaints in June and July 2001.  In June 
2001 his blood pressure was 120/90, and in July 2001, blood 
pressure was measured as 170/100.  In July 2001, the veteran 
complained of occasional dizzy episodes.  The assessment then 
was uncontrolled high blood pressure.

During a September 2001 hearing at the RO, the veteran 
testified regarding his claims.

In an October 2001 statement, Antonio Capella, M.D., stated 
that the veteran suffered from arterial hypertension 
moderately severe with frequent exacerbations resistant to 
treatment.

The report of a May 2002 VA general examination shows that 
the examiner reviewed the veteran's medical records.  On 
examination, three blood pressure readings were 176/116, 
160/118, and 176/110.  The veteran weighed 206 pounds.  The 
veteran was well nourished and well-developed.  The abdomen 
was soft, depressible; with no masses, no visceromegaly, and 
was nontender.  The report contains diagnoses including 
hypertensive cardiovascular disease; hiatal hernia with 
gastroesophageal reflux; duodenal ulcer disease; and arterial 
hypertension.

The report of a September 2003 VA examination for esophagus 
and hiatal hernia shows that the examiner made the following 
comments regarding the veteran's complaints.  The veteran had 
no history of dysphagia.  The veteran had a history of 
heartburns and acid reflux from 1990 to the present time.  
There was no history of hematemesis or melena.  Acid reflux 
had been present since 1990.  The veteran had no nausea or 
vomiting.  The veteran was using ranitidine and Tums for 
control of symptoms. 

On examination, there was no evidence of anemia and no 
evidence of weight change in the recent past.  Nutrition was 
normal.  The report of an associated  upper GI series 
examination conducted in September 2003 contains an 
impression of (1) gastroesophageal reflux, and (2) gastritis 
without evidence of ulcerations.  The final diagnosis was 
hiatal hernia with gastroesophageal reflux disease, confirmed 
on GI series.

The report of a September 2003 VA heart examination shows 
that the examiner noted that there was no history of 
significant limitation of daily activities.  On examination, 
blood pressure was 160/90, 162/86, and 160/84.  Examination 
of the heart showed normal sinus rhythm, and no murmurs or 
gallops.  There was no evidence of congestive heart failure.  
Chest X-rays, and EKG were normal.  Exercise stress test METS 
were 8.4.  The interpretation of that test was that resting 
ECG was normal, functional capacity was mildly decreased, and 
there was no chest pain or arrhythmias.  Resting blood 
pressure was 130/90, which rose to a maximum of 210/100.  The 
exercise test was stopped due to leg discomfort.  The 
examination report noted that a MUGA test performed in 
November 2002 showed no perfusion changes with Persantine.  
The examination report contains a diagnosis of (1) 
hypertensive cardiovascular disease, and (2) arterial 
hypertension.

B.  Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2003).  The evaluation of the same disability under 
various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is disagreement with the initial rating assigned 
following a grant of service connection, as here with the 
hiatal hernia claim, then the entire history of the 
disability must be considered and, if appropriate, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

However, if entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
as here with the hypertension claim, then the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

1.  Hiatal Hernia With Gastroesophageal Reflux

The veteran is seeking a higher disability rating for his 
service-connected hiatal hernia with gastroesophageal reflux, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The Board notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, relating to how to evaluate 
weight loss, were revised. See 66 Fed. Reg. 29,486-29,489 
(2001).  The prior version of 38 C.F.R. § 4.112 essentially 
judged weight loss on a subjective basis whereas the amended 
version established a specific formula of a 20 percent loss 
of the baseline weight to indicate a significant weight loss 
and a 10-20 percent loss to indicate a minor weight loss.  
The amended version further required a measured period of 
three months for the weight loss.  Finally, the baseline 
weight was defined as the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2003).

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate disabilities involving hiatal hernias.

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated. In any event, the evidence of 
record does not establish any weight loss by the veteran 
during the pendency of his appeal and he has not asserted 
weight loss as a symptom of his current disability.  
Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding his case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7346 has remained unchanged.

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).  

The evidence shows the veteran takes medication for symptoms 
of his hiatal hernia with gastroesophageal reflux.  The 
evidence shows that during his April 2001 VA examination, the 
veteran complained of having heartburn and reflux, and of 
dysphagia, and epigastric pain.  At that time, the examiner 
opined that esophagitis was related to the hiatal hernia.  
Subsequently, during a September 2003 VA examination, the 
examiner indicated that the veteran reported a history of 
heartburns and acid reflux, but no history of dysphagia, 
hematemesis or melena, and he had no nausea or vomiting.  The 
examiner diagnosed hiatal hernia with gastroesophageal reflux 
disease, confirmed on GI series.

Based on the foregoing, the Board finds that the veteran's 
symptoms relating to his hiatal hernia with gastroesophageal 
reflux has not manifested symptoms meeting the criteria for 
assignment of a 30 percent rating under Diagnostic Code 7346.  
The record does not show that the symptoms of dysphagia, 
pyrosis, and regurgitation, are accompanied by substernal or 
arm or shoulder pain and are productive of considerable 
impairment of health.  Thus a 30 percent rating under 
Diagnostic Code 7346 is not warranted.

Because his hiatal hernia with gastroesophageal reflux has 
not been more than 10 percent disabling since filing his 
claim, the veteran is not entitled to a "staged" rating under 
Fenderson, either, because the 10 percent rating represents 
his maximum level of disability since filing his claim.  

For these reasons, the preponderance of the evidence is 
against the claim for a higher initial rating for the small 
hiatal hernia with gastroesophageal reflux.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a higher 
rating for the veteran's service-connected hiatal hernia with 
gastroesophageal reflux. Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2001). 

2.  Hypertensive Cardiovascular Disease 

The veteran is seeking an increased disability rating for his 
service-connected hypertensive cardiovascular disease, which 
is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2003).  Under that 
code, a 20 percent rating is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
40 percent rating is warranted where diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Under the current criteria for hypertensive heart disease, 
when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required, a 10 percent 
evaluation is warranted.  When a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
warranted.  A 60 percent rating requires more than one 
episode of acute congestive heart failure in the past year, 
or; workload greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating requires chronic CHF, 
or; workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7007 
(2003).

Note 2 to 38 C.F.R. § 4.104 (2003) provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."

The record shows that during a February-March 2000 VA 
examination for hypertension, an echocardiogram showed 
concentric left ventricular hypertrophy.  Comparing these 
symptoms with the criteria of the rating schedule, the Board 
finds that the criteria for a 30 percent disability rating 
under Diagnostic Code 7007 are more nearly approximated.  

However, a higher evaluation is not warranted.  A 60 percent 
rating is not warranted under Diagnostic Code 7007 because 
there is no evidence of congestive heart failure, or; 
workload greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

A 40 percent rating is not warranted under Diagnostic Code 
7101 because diastolic pressure is not shown to be 
predominantly 120 or more.  The only records showing blood 
pressure readings meeting the criteria of a 40 percent rating 
are from February 2000, when readings ranged from 103 to 120 
for diastolic pressure, and from 176 to 210 for systolic 
pressure.  However, both before and since that month, the 
veteran's blood pressure readings have been predominantly at 
a level which would not meet the criteria for an evaluation 
of 40 percent.  In September 2003, during the most recent VA 
examination on this matter, the blood pressure readings were 
160/90, 162/86, and 160/84.  These readings do not meet the 
criteria to warrant an evaluation of 40 percent.  

None of the symptoms requisite for an evaluation in excess of 
30 percent have been shown in this case.  Rather, the Board 
is fully satisfied that the 30 percent evaluation assigned 
here fully contemplates the veteran's current symptomatology.

3.  Extraschedular Evaluation

There is no evidence that either the service-connected 
hypertensive cardiovascular disease, or hiatal hernia with 
gastroesophageal reflux, by themselves, present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1). There is no 
showing that these disabilities have required frequent 
hospitalizations for treatment, nor resulted in marked 
interference with employment.  The evidence establishes that 
the veteran has significant symptomatology, which is 
reflected in the respective ratings.  However, the evidence 
has been considered in the respective evaluations assigned. 
Based on these considerations, the Board finds that the RO 
did not err in failing to refer this claim to the Director of 
the VA Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to a rating in excess of 10 percent for the 
service-connected hiatal hernia with gastroesophageal reflux 
is denied.

A 30 percent evaluation for hypertensive cardiovascular 
disease is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


REMAND

The veteran is seeking service connection for bilateral 
bunions.  The Board has reviewed the claims file, and 
determined that prior to its adjudication of the veteran's 
claim, additional development is necessary.

Service medical records from the veteran's second period of 
active service, from January to April 1991 show that in March 
1991, the veteran requested pain medicine for bunions, 
equilateral, medial.  He was also seen the next day in April 
1991 for complaints of bunion pain.  A consultation sheet 
dated that day contains a provisional diagnosis of bunions, 
and shows that on consultation the diagnosis was HAV (hallux 
abducto valgus), bilateral.

During a VA examination in January 1994, the veteran 
complained of pain in both feet due to bunions.  After 
examination, the diagnoses included bilateral bunions of both 
feet.  

The transcript of an April 2001 hearing shows that the 
veteran's representative stated that the veteran had a bunion 
condition preexisting his 1991 active service, which became 
worse as a result of his period of service then. 

A contemporaneous and thorough VA examination and medical 
opinion would assist in clarifying the nature and etiology of 
the appellant's claimed bilateral bunion disability.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received since 
April 2002 for bilateral bunions, which 
have not been previously submitted.  As 
part of this order, the RO should 
specifically obtain any medical records 
associated with treatment at the VA 
Medical Center in San Juan, Puerto Rico, 
and VA Satellite Clinic in Ponce, Puerto 
Rico, since April 2002.

3.  The RO should arrange for a podiatry 
examination to determine the nature and 
etiology of any bilateral foot disorder 
the veteran may have.  A complete medical 
history should be recorded, and all 
studies deemed appropriate in the medical 
judgment of the examiner should be 
performed; and, all findings should be 
set forth in detail in the examination 
report.  The examiner should review the 
claims folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  

After reviewing the available medical 
records, with particular attention to the 
veteran's reports of bunion trouble 
contained in the service medical records, 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following questions:  If a 
chronic bilateral bunion disorder is 
diagnosed, based upon an assessment of 
the entire record, is there clear and 
unmistakable evidence that the disorder 
existed prior to service and was not 
aggravated during service?

The rationale for any opinion expressed 
in the examination should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries above, 
the examiner should explain why it is not 
feasible to respond.

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for bilateral bunions, based 
on a de novo review of the record.  If a 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case, to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the December 
2003 supplemental statement of the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



